Citation Nr: 0404530	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date prior to July 13, 2000 for a 
total rating.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active duty service from January 1942 to June 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which increased the veteran's disability 
rating for PTSD to 70 percent effective June 21, 2001; denied 
increased ratings for right ring finger scar, right elbow 
bursitis, condidiasis of the right hand, and scars due to 
removal of lipomas on the lower back; and denied entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  In June 2002 correspondence, the 
veteran limited his disagreement to the issues of an 
increased rating for PTSD, entitlement to TDIU, and an 
earlier effective date for a 70 percent rating for PTSD.  The 
veteran's representative indicated that the veteran was 
seeking an effective date of June 21, 2000.  

In a February 2003 Decision Review Officer determination, the 
disability rating for PTSD was increased to 100 percent 
effective July 13, 2000; entitlement to a total evaluation 
effective June 21, 2000, was denied.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The veteran has not been sent a VCAA letter with regard to 
the issue on appeal.  He was only issued a VCAA letter with 
regard to entitlement to TDIU.  The representative has 
asserted that VCAA was not complied with in this case.  If 
there is evidence that a claim for an increased rating/TDIU 
was pending prior to July 13, 2000, he should submit that 
evidence to VA.  

Accordingly, VA should undertake the appropriate actions to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran had 
a claim pending for an increased rating 
for PTSD and/or TDIU prior to 
July 13, 2000, he must submit that 
evidence to VA.  

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act.  The document 
should inform the veteran to submit 
evidence that there was either a claim or 
an informal claim for benefits prior to 
July 13, 2000.

3.  The AOJ should determine whether 
there are VA psychiatric treatment 
records dated prior to July 13, 2000.

If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


